Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 23-25 and 26-42 and 62-65, drawn to processes for making formula (I) and (II), classified in C07D 471/04.
II. Claims 43-46, drawn to a process for making formula (III), classified in C07D 471/04.
III. Claims 47-55, drawn to a process for making formula (IV), classified in C07D 471/04.
IV. Claims 56-57, drawn to a process for making formula (VI), classified in C07D 401/04
V. Claims 58-61, drawn to various reactants, classified in C07D 471/04.
The inventions are independent or distinct, each from the other because:
Inventions I-VI and VII are directed to various processes for making a variety of compounds some of which are known or obvious variants and also reactants which are not structurally similar and may be known  for uses in other processes or uses. Separate electronic searches would be needed to determine their patentabilty.
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to distinct processes 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

		(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Mr. Davis on 11/16/20 a provisional election was made with right of traverse to prosecute the invention of I, claims 23-25 and 62-65 as originally set forth by the examiner.  However based on the examination conducted for elected group I ,claims 26-33 and 34-42 (formerly groups II and III respectively) have also been included as part of the elected subject matter in view of the overlapping steps leading to formula (II) in the latter claims which is not rejected over prior art.
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 43-61 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1. For process in claims 26-33 it should be made clear that the reaction of III with either one of III’-IIIb’ results in the formation of formula (II). Note this is not explicitly recited in main claim 26.
2. In claim 42  is the term “telescoped” referring to a one-pot reaction or something else?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 23-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratni (WO’181 cited by applicants) in view of Qi (US Pub’289) and Nudelman. The primary reference describes the preparation of instant formula (I) employing the 7-fluoro reactant (Intermediate 3) with the spiropiperazine reactant as described in eg.37 on p.56, which is the last step depicted in Scheme 1 on p.26 of the WO reference. The sole difference from that claimed herein is that the instant piperazine reactant is protected with t-Boc on the N terminus adjacent to the spiro fusion. However it is known in the art to employ monoprotected piperazines when employing nucleophilic substitution reactions of the type described in eg.37 of Ratni to avoid unwanted side products. See for example the Qi publication who also employs the Boc group in a similar synthesis for making a piperazine product attached to various fused pyrimidone cores as shown in egs.49 and 61 for example on p.222 and 232. While the deprotection in Qi involves the use of TFA in DCM, there are other acids/solvents known in the prior art such as the use of acetyl chloride to generate  HCl  in situ  in the presence of alcohols . See Nudelman also provided who teaches a mild removal of N-t-Boc protective groups via HCl generation by using stoichiometric amounts of acetyl chloride in lower alkanols. While methanol and ethanol are exemplified in Table 1 which includes the removal of the Boc group in high yield (see entry 7), the use of propanol would be expected to .
Thus it would have been obvious to one skilled in the art before the effective filing
date of the claimed invention to consider protection of the piperazine ring terminus to avoid unwanted side reactions as taught by Qi in section [0704] and to employ other reactants for removing the Boc group on the piperazine terminus including that taught by Nudelman with the expectation that such modifications would be advantageous to less by-products and ease of removal of the Boc group in view  of the teachings outlined above .
Remaining examined claims pertain to the preparation of reactant (II) employing (III) the latter formula which is not particularly taught or suggested by Ratni for making final products.
Claims 34-41 are allowed.
Claims 62-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624